           Case 7:21-cv-00445-PMH Document 8 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN MEDRANO-PIZARRO, et al.
                           Plaintiffs,                         ORDER

                    -against-                                  21-CV-00445 (PMH)
SHOP-RITE SUPERMARKETS, INC.,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

         Pending presently before this Court is Plaintiffs’ motion to remand this action to the

Supreme Court of the State of New York, County of Westchester. (See Doc. 5; Doc. 5-1; Doc. 5-

2; Doc. 5-3; Doc. 5-4; Doc. 5-5; Doc. 5-6; Doc. 5-7; Doc. 5-8; Doc. 5-9; Doc. 7; Doc. 7-1; Doc.

7-2; Doc. 7-3). Defendant opposes the request. (See Doc. 6; Doc. 6-1; Doc. 6-2; Doc. 6-3).

         Upon consideration of the parties’ submissions and applicable law, the motion is DENIED.

Subject-matter jurisdiction exists and there were no procedural deficiencies in Defendant’s

removal to this Court. Removal was proper under 28 U.S.C. § 1446. The Clerk of the Court is

respectfully directed to terminate the motion sequence pending at Doc. 5. An initial conference

with the Court will be scheduled in short order.



                                                   SO ORDERED:

Dated:     White Plains, New York
           April 1, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge
